Case 1:20-cv-04844-NGG-CLP Document 1 Filed 10/08/20 Page 1 of 22 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------x
                                                          :
THE ROMAN CATHOLIC DIOCESE OF                             :
BROOKLYN, NEW YORK,                                       :
                                                          :   Case No.   20 CV 4844
                           Plaintiff,                     :
                                                          :   COMPLAINT
         vs.                                              :
                                                          :   JURY TRIAL DEMANDED
GOVERNOR ANDREW M. CUOMO in his
                                                          :
official capacity,
                                                          :
                           Defendant.                     :
----------------------------------------------------------x

        Plaintiff The Roman Catholic Diocese of Brooklyn, New York (the “Diocese” or

“Plaintiff”), by and through its attorneys, Gibson, Dunn & Crutcher LLP, for its Complaint

against Defendant Governor Andrew M. Cuomo, in his official capacity, alleges as follows:

                                         NATURE OF THE CASE

        1.        This case concerns the government’s wholesale infringement of a fundamental

First Amendment right—the free exercise of religion—that, if allowed to stand, will prevent

parishioners in Brooklyn and Queens from being able to attend mass even though the executive

order at issue is not even remotely tailored to the compelling interest required to justify

interference with that fundamental right. Injunctive relief is therefore necessary to protect and

preserve Plaintiff’s and its parishioners’ constitutional rights in the face of this government

overreach.

        2.       On October 6, 2020, New York Governor Andrew Cuomo announced a new

series of overbroad COVID-19 restrictions directed at “Houses of Worship” in certain

neighborhoods that will effectively force over two dozen churches within the Diocese of

Brooklyn to close their doors, even though those churches have been reopened for months in




                                                         1
Case 1:20-cv-04844-NGG-CLP Document 1 Filed 10/08/20 Page 2 of 22 PageID #: 2




strict adherence to all medical and governmental guidance, without any COVID-related incidents

whatsoever. The Governor now proposes to limit in-person attendance at all “Houses of

Worship” to the lesser of 10 people or 25% of church capacity in certain designated

geographical areas, and to the lesser of 25 people or 33% of church capacity in others. As

applied to the Diocese, whose impacted churches overwhelmingly seat upwards of 500 to 1,000

parishioners, the percentage caps (which track existing attendance restrictions) are rendered

wholly illusory, and thus the churches will be placed in the untenable position of limiting

attendance at Sunday mass and other foundational Catholic services such as baptisms, weddings,

and funerals, to just 10 worshippers in designated “red” zones or just 25 worshippers in

designated “orange” zones. Meanwhile, all other essential businesses can remain open without

any capacity limitations whatsoever, and in the orange zones, even most non-essential businesses

can remain open without any capacity limitations. This express targeting of religious practice for

unwarranted, disparate treatment—including the very “physical acts that constitute the free

exercise of religion,” such as “‘assembling with others for a worship service [and] participating

in sacramental use of bread and wine,” Cent. Rabbinical Cong. of U.S. & Canada v. N.Y.C.

Dep’t of Health & Mental Hygiene, 763 F.3d 183, 193 (2d Cir. 2014) (quoting Employment Div.

v. Smith, 294 U.S. 872, 877 (1990))—violates Plaintiff’s core First Amendment rights and cannot

stand, especially as applied to the Diocese’s churches, which have operated safely for months

now, strictly adhering to existing government guidelines and unquestionably protecting their

parishioners from any spread of COVID-19. The Diocese therefore now files suit to enjoin the

application of the 10- and 25-person capacity limitations on its churches within these “red’ and

“orange” zones. To be clear, the Diocese does not challenge—and, indeed, has supported and

will continue to adhere to—the percentage capacity caps, consistent with how its churches have




                                                 2
Case 1:20-cv-04844-NGG-CLP Document 1 Filed 10/08/20 Page 3 of 22 PageID #: 3




been operating safely for months. But the Governor's new restrictions go way too far, infringe

way too much, and have no legitimate basis, as applied to the Diocese’s churches.

       3.      At his press conference announcing the new restrictions, the Governor openly

admitted that the rules “are most impactful on houses of worship.” But it is well-settled that

“official action that targets religious conduct for distinctive treatment” is subject to the most

“rigorous of scrutiny.” Church of Lukumi Babalu Aye, Inc. v. City of Hialeah, 508 U.S. 520, 534

(1993). The Governor’s action here cannot come close to satisfying this strict scrutiny,

especially as-applied to the Diocese, which has at all times gone above and beyond in

implementing health and safety precautions in response to the pandemic, and has seen no spike

or outbreak of COVID-19 relating to church attendance. At his press conference, the Governor

alluded to COVID spread among other communities that are alleged to have flouted prior

guidance. But this purported basis for the new rules belies any contention that the restraints on

Plaintiff’s religious liberty are narrowly tailored: To the extent the Governor is aware of or

suspects that certain communities or congregations are not adhering to public health regulations,

the proper, more narrowly tailored solution is to enforce existing law as to those alleged

violators, or to tailor any new restrictions (assuming new restrictions are necessary, an issue on

which Plaintiff takes no position) to the specific alleged violations, not to impose categorical

restrictions on the free exercise of religion of all citizens across entire zip codes, including

those—like Plaintiff—who have voluntarily exceeded State public health requirements to great

success.

       4.      When the COVID-19 pandemic hit United States soil, the Diocese of Brooklyn

wasted no time implementing voluntary, proactive safety countermeasures to combat it, even

when that meant altering centuries-old religious traditions sacred to the Catholic Church. As




                                                   3
Case 1:20-cv-04844-NGG-CLP Document 1 Filed 10/08/20 Page 4 of 22 PageID #: 4




early as January 2020, when news of the coronavirus began to dominate United States airwaves,

albeit largely from thousands of miles away, Plaintiff suspended the receiving of the Precious

Blood by its parishioners and strongly encouraged that Holy Communion be taken by hand. And

when the pandemic began to ravage the streets of New York City, Plaintiff only increased its

countermeasures, culminating in the Diocese ordering the closure of all of its churches and

parishes effective March 16—before New York State officially went on “pause.” When the

State issued its lockdown measures shortly thereafter, Plaintiff faithfully abided by both the

government- and self-imposed restrictions, shuttering its churches for months on end.

       5.      Reopening church doors was achieved only through countless hours spent

meticulously crafting protocols that would permit parishioners to safely return to worship. The

Diocese assembled an internal committee, chaired by Joseph Esposito, the former Commissioner

of New York City Emergency Management and Chief of Department of the New York City

Police Department, to study and implement COVID-19 safety measures. When the church doors

reopened, all churches within the Diocese operated under the strict protocols put in place by the

committee to ensure that worship was conducted in the safest manner possible: Parishioners

were required to wear masks; every other pew was left empty; occupied pews were spaced to

accord with social distancing protocols; traffic flow was managed to avoid parishioners passing

one another; and sacred church practices, including Holy Communion, were either reformed or

altogether suspended to preserve the health of the congregation. At every turn, the Diocese,

through the work of the committee, went consistently above and beyond what the government

mandated.

       6.      But it has worked. Parishioners have successfully returned to worship, albeit in

smaller numbers and with heightened diligence. None of the Catholic churches in the Diocese




                                                 4
Case 1:20-cv-04844-NGG-CLP Document 1 Filed 10/08/20 Page 5 of 22 PageID #: 5




(or elsewhere in New York City) has experienced any new outbreak or spread of COVID-19.

And yet this delicate balance between religious liberty and public health and safety has now been

upended by the Governor’s broad-brush response to combatting apparent pockets of COVID-19

spikes in some faith communities by imposing on all faith communities in the affected areas

disparate treatment—whether or not those communities have been compliant with the preexisting

rules and operating safely, as the Diocese’s churches have. This blunt instrument—which was

announced by press release rather than by executive order and was thus shielded from public

comment—effectively orders the Diocese’s churches within the “red” and “orange” zones to

once again shut their doors. That process, albeit excruciatingly painful to a community that

flourishes through in-person worship, may have been necessary in March, when the pandemic

raged unabated and neither the church nor the State was in position to combat it effectively. But

it is altogether unnecessary now, when the Diocese has already proven that its rigorous

countermeasures are effective and has not experienced even a single COVID-19 outbreak since

reopening church doors.

       7.      The Supreme Court has long recognized that although there exists “an

acknowledged power of a local community to protect itself against an epidemic threatening the

safety of all,” such restrictions may be exercised “in such an arbitrary, unreasonable manner, or

might go so far beyond what was reasonably required for the safety of the public, as to authorize

or compel the courts to interfere for the protection of such persons.” Jacobsen v. Commonwealth

of Massachusetts, 197 U.S. 11, 28 (1905). That is this case. Given the substantial burdens on

religious practice the Governor’s capacity limitations would impose, the lack of any evidence

whatsoever that their application to the Diocese is tailored to any public health interest, and the

heavy burden on the government to justify restrictions expressly and directly targeted at




                                                  5
Case 1:20-cv-04844-NGG-CLP Document 1 Filed 10/08/20 Page 6 of 22 PageID #: 6




constitutionally protected religious activity, the restrictions at issue here cannot withstand First

Amendment scrutiny as-applied to Plaintiff.

       8.      This Court should accordingly follow the lead of courts throughout the country

and conclude that broad-brush restrictions on religious exercise, such as the Governor’s latest

executive order, as applied here to these Roman Catholic churches, should be enjoined. See, e.g.,

Roberts v. Neace, 958 F.3d 409 (6th Cir. 2020); Maryville Baptist Church, Inc. v. Beshear, 957

F.3d 610 (6th Cir. 2020); Soos v. Cuomo, 2020 WL 3488742 (N.D.N.Y. June 26, 2020); Berean

Baptist Church v. Cooper, 2020 WL 2514313 (E.D.N.C. May 16, 2020); Tabernacle Baptist

Church, Inc. of Nicholasville v. Beshear, 2020 WL 2305307 (E.D. Ky. May 8, 2020) (all

enjoining government actions attempting to restrict the free exercise of religion on COVID-

related public health grounds). The COVID-19 pandemic has now been raging in this country

for over six months and, unfortunately, looks to have many more months ahead of it. The

Diocese takes the pandemic—and the threat it poses to its parishioners—extremely seriously.

But it cannot be that the pandemic alone justifies restrictions that, in another time, would plainly

contravene the Constitution. “[R]estrictions inexplicably applied to one group and exempted

from another do little to further [public safety] goals and do much to burden religious freedom.”

Roberts, 958 F.3d at 414-15. And “[w]hile the law may take periodic naps during a pandemic,

[courts] will not let it sleep through one.” Id. at 415. This Court should therefore enjoin the

Governor from enforcing the 10- and 25-person maximum attendance restrictions as applied to

Roman Catholic churches in the designated geographic “red” and “orange” zones in Brooklyn

and Queen.

                                             PARTIES

       9.      Plaintiff The Roman Catholic Diocese of Brooklyn, New York is a division of the

Roman Catholic Church. The Diocese was founded in 1853 and heads 186 Catholic parishes and


                                                  6
Case 1:20-cv-04844-NGG-CLP Document 1 Filed 10/08/20 Page 7 of 22 PageID #: 7




210 Catholic churches in the Brooklyn and Queens regions of New York. The Diocese is

headquartered at 310 Prospect Park West in Brooklyn, New York. The Diocese brings this

action for itself and on behalf of its churches and parishes and their member-parishioners.

       10.     Defendant Andrew Cuomo is the Governor of the State of New York. On

October 6, 2020, Governor Cuomo announced an initiative that, inter alia, slashes the capacity

limits for houses of worship in certain areas identified by zip code, including those in Brooklyn

and Queens where the Diocese operates.

                                 JURISDICTION AND VENUE

       11.     This Court has subject matter jurisdiction over Plaintiff’s constitutional claim

pursuant to 28 U.S.C. § 1331.

       12.     Venue is proper in this Court under 28 U.S.C. § 1391(b)(2) because a substantial

part of the events or omissions giving rise to the claim occurred in this district.

                                  STATEMENT OF THE CASE

I.     The Diocese Provides A Place Of Worship To Catholics In Brooklyn And Queens
       For Over 165 Years.

       13.     The Diocese of Brooklyn was founded in 1853. During that time, more than five

million tired and poor Irish Catholic immigrants arrived at the port of New York in search of a

better life. In addition to shelter and opportunity, these immigrants sought the opportunity to

freely practice their religion and openly follow the tenets of the Roman Catholic faith. The

Diocese sought to address that need for all those immigrants who settled in Brooklyn and

Queens.

       14.     Today, the combined population of Brooklyn and Queens stands at more than 4.9

million, of whom 1.5 million identify as Catholics. The Diocese of Brooklyn serves this

community in various ways. Due to the multicultural and diverse populations of the two



                                                  7
Case 1:20-cv-04844-NGG-CLP Document 1 Filed 10/08/20 Page 8 of 22 PageID #: 8




boroughs, masses are regularly held in 33 different languages across the Diocese, throughout 186

parishes with 210 churches. Through 26 ethnic ministries, the Diocese promotes cultural events

and provides an opportunity for immigrants to belong to the larger community while preserving

and sharing their uniqueness and traditions. In the year 2019 alone, the Diocese celebrated

15,885 Baptisms, 11,957 First Communions, 9,549 Confirmations and 1,951 Marriages, and had

an average weekly attendance of almost 230,000 spread across over 1,000 weekly Sunday

Masses in Brooklyn and Queens.

       15.     Throughout its 165-plus year existence, the Diocese has provided irreplaceable

gifts to its parishioners and the surrounding community. Its parishes have enriched the lives of

the people of its community by providing spiritual leadership, a place to worship freely, and a

moral compass through New York’s greatest triumphs as well as its darkest moments.

II.    The Diocese Proactively Shutters To Combat The Spreading Pandemic.

       16.     In early 2020, the COVID-19 pandemic descended on New York City and the

United States at large. The Diocese acted swiftly in response, implementing drastic

countermeasures even before required to do so by government mandate, even when those

measures cut to the heart of the Catholic Church’s time-honored religious rituals.

       17.     The Diocese began rolling out COVID-19 safety measures as early as January 31,

2020, with the Office of the Vicar General issuing a strong recommendation to Diocesan pastors

and administrators that Holy Communion—the most sacred and time-honored ritual of the

Catholic Church—be received only by hand, a shift from the general practice detailed below.

       18.     In a memo issued to pastors and administrators on March 4, 2020, the Most

Reverend Raymond Chappetto further emphasized that recommendation, writing, “It is VERY

STRONGLY suggested that Holy Communion be received in the hand as long as this

[coronavirus] threat continues.” The memo also suspended the distribution of the Precious


                                                8
Case 1:20-cv-04844-NGG-CLP Document 1 Filed 10/08/20 Page 9 of 22 PageID #: 9




Blood—the drinking of wine from a chalice as part of Holy Communion—and required that the

clergy disinfect their hands before distributing Holy Communion.

       19.     According to Catholic belief, upon consecration, the substance of the bread

offered during Holy Communion becomes the Body of Christ, and the substance of the wine

offered during Holy Communion becomes the Blood of Christ. Ordinarily, parishioners are

provided a wafer either in their hand or on their tongue, and at many churches those parishioners

are also provided with the option of receiving wine. However, in response to the pandemic, the

Diocese instructed that Holy Communion no longer be taken on the tongue, and that wine no

longer be distributed during Communion at all.

       20.     The March 4 memo implemented a number of other safety measures, which

scaled back, or eliminated altogether, other religious rituals important to Catholic worship. The

memo, for example, suspended the Sign of Peace as traditionally marked with a handshake and

ordered that Holy Water fonts be emptied.

       21.     On March 11, 2020, as COVID-19 continued to spread throughout New York

City, the Office of the Vicar General issued a letter that again “strongly recommended” that Holy

Communion be received by hand and that rehashed the other safety measures implemented by

the Diocese, including the suspension of the Precious Blood and the Sign of Peace by a

handshake.

       22.     Just four days later, in response to rapidly changing conditions in the City, and in

advance of any governmental shutdown orders, the Diocese announced that it would be

canceling all public masses effective the next day. That difficult decision followed on the heels

of guidance issued by the Most Reverend Nicholas DiMarzio, the Bishop of Brooklyn,

dispensing parishioners from their obligation to attend Mass.




                                                 9
Case 1:20-cv-04844-NGG-CLP Document 1 Filed 10/08/20 Page 10 of 22 PageID #: 10




        23.     On March 19, the Diocese, at the direction of Bishop DiMarzio, ordered all of its

 parishes and churches altogether shuttered.

        24.     In the days and weeks that followed, Governor Cuomo issued a series of

 regulations restricting public gatherings and other non-essential activities in response to the

 COVID-19 pandemic. Most notably, on March 20, Governor Cuomo issued the “New York

 State on PAUSE” order, which required all non-essential businesses across the State to shut

 down in-person operations entirely. Pursuant to that order, on March 23, Governor Cuomo

 implemented a total ban on non-essential gatherings of any size, held for any reason.

        25.     The Diocese of Brooklyn and its over 200 churches immediately and strictly

 complied with this ban. Indeed, the Diocese voluntarily closed its doors in the interest of public

 health and safety prior to Governor Cuomo’s “PAUSE” order, emphasizing that it would

 “comply with” any of “the State’s regulations,” and “urged” parishioners “to take the necessary

 precautions, including remaining at a safe distance from others.”

        26.     Governor Cuomo’s pandemic-related orders remained in effect throughout the

 spring and into the summer. New York City, one of the epicenters of the pandemic, was among

 the last places in the State to begin the process of reopening. It was not until late May that

 houses of worship were permitted to open for private worship and small gatherings of 10 people

 or less, not until June 8 that the City officially began phase one of its reopening efforts, and not

 until June 22 that houses of worship could officially open their doors to congregants at a 25%

 capacity as part of the second phase of the City’s reopening. Phase four of the City’s reopening

 efforts, which permitted houses of worship to operate at 33% capacity, did not commence until

 July 20 (though, as discussed below, the Diocese has voluntarily refrained from admitting that

 additional capacity).




                                                  10
Case 1:20-cv-04844-NGG-CLP Document 1 Filed 10/08/20 Page 11 of 22 PageID #: 11




        27.     The Diocese of Brooklyn remained closed even as the City began to reopen,

 faithfully abiding by its own safety measures and exceeding those implemented by the State.

 Although the State permitted houses of worship to open their doors at 25% capacity on June 22,

 churches within the Diocese, following guidance from Diocesan leadership, did not conduct in-

 person weekday services until June 29, and did not reopen for weekend public mass until the

 July 4 weekend. During that opening and at all times thereafter, the Diocese and its member

 churches strictly complied with the 25% capacity requirement, and as discussed in more detail

 below, directed and implemented numerous other significant safety protocols, procedures, and

 monitoring.

        28.     During the period of total closure, numerous weddings, funerals, and baptisms

 were canceled. As the government-imposed restrictions eased in May and June, some of these

 ceremonies were allowed to take place, but were strictly capped at 10 people. All mass services

 were similarly cancelled during the period of closure, and parishioners across Brooklyn and

 Queens were instructed to pray and worship from the safety of their homes.

        29.     This period of closure was extremely painful for the Diocese of Brooklyn and its

 faith community. In addition to the physical and emotional toll that the pandemic took on the

 community, parishioners were denied the ability to attend in-person mass, which is of critical

 spiritual importance in the Catholic faith. Likewise, the cancellations or severe curtailments of

 baptisms, weddings, funerals, and other ceremonies of enormous religious and personal

 significance were difficult for many members of the Catholic faith. Nevertheless, the Diocese

 abided by the State’s severe restrictions—and imposed its own exacting restrictions on its

 various parishes, even in advance of the State mandate to shutter—because doing so was in the

 best interest of the health and welfare of Diocese’s community.




                                                 11
Case 1:20-cv-04844-NGG-CLP Document 1 Filed 10/08/20 Page 12 of 22 PageID #: 12




 III.   The Diocese Successfully Responds To the COVID-19 Pandemic And Safely
        Reopens Its Doors.

        30.     Even as churches throughout Brooklyn and Queens remained shuttered, the

 Diocesan leadership worked steadily behind the scenes to ensure that, when the time came, the

 Diocese would be able to offer congregants a safe space for religious expression and worship.

 To that end, the Diocese established a commission to craft procedures that would address the

 ongoing COVID-19 pandemic while simultaneously ensuring that their parishioners’ spiritual

 needs would be met.

        31.     The commission was chaired by Joseph Esposito, the former Commissioner of

 New York City Emergency Management and former Chief of Department of the New York City

 Police Department. There were eleven other members of the commission, including priests and

 laypeople, which was designed to capture input from various stakeholders in the community.

 Members of the commission consulted closely with medical professionals, as well as several of

 Mr. Esposito’s prior colleagues in Emergency Management and the Police Department.

        32.     The commission met numerous times over the course of May and June,

 meticulously studying the COVID-19 guidelines that Governor Cuomo and New York City

 Mayor Bill de Blasio had published, as well as all applicable federal, State, and City ordinances

 and directives related to the pandemic, in order to provide appropriate instruction and guidance

 to church leadership. Each Friday, the commission provided proposed protocols to Bishop

 Chappetto. These protocols were then sent to each parish in the Diocese by means of weekly

 memoranda, as well as posted to the Diocese’s public website and further transmitted to the

 public via social media. To ensure that these protocols reached as wide an audience as possible,

 the Diocese engaged a media company to assist with the distribution.




                                                 12
Case 1:20-cv-04844-NGG-CLP Document 1 Filed 10/08/20 Page 13 of 22 PageID #: 13




        33.     Starting in late May 2020, the Diocese’s churches opened in a staged approach

 that has been conducted in accordance with the iterative regulations promulgated by New York

 State and New York City. In doing so, all Catholic Churches within the Diocese of Brooklyn

 adopted the recommendations of the Diocese’s COVID-19 commission on how to institute

 procedures to safely accommodate congregants’ constitutional and spiritual right to worship and

 engage in Catholic religious practices. During this initial period of reopening, churches within

 the Diocese did not offer mass and limited all church visitors and attendance at ceremonies such

 as funerals to 10 people.

        34.     By late June, churches within the Diocese could officially reopen at 25% capacity

 under applicable City and State guidelines. However, upon the recommendation of the

 Diocese’s COVID-19 commission, the Diocese waited until June 29 to reopen for in-person

 weekday services at the 25% capacity limit, and did not reopen for weekend mass until July 4

 (again, operating at only 25% capacity). This choice to proceed cautiously and gradually was

 made to ensure that all proper safety protocols had been implemented by each parish within the

 Diocese, and because church leadership believed that reopening for weekend services over July 4

 would allow for a particularly “soft” reopening given the expectation that many parishioners

 would be out of town for the holiday weekend.

        35.     In the lead-up to the 25% capacity reopenings, church leadership assisted various

 parishes in obtaining all the supplies that they would need to safely open their doors. The

 Diocese identified the types of supplies churches would need to have on hand to reopen, and

 published guidance about where parishes could obtain essential items such masks, disinfectants,

 fogging machines, and hand sanitizer. Church leadership further instructed that any parish that

 was unable to secure the necessary supplies or implement the relevant protocols in advance of




                                                 13
Case 1:20-cv-04844-NGG-CLP Document 1 Filed 10/08/20 Page 14 of 22 PageID #: 14




 the July 4 soft reopening date delay their reopening until they could do so and thus guarantee the

 safety of their parishioners.

        36.      Prior to reopening, all churches were thoroughly sanitized, either by outside

 companies or with equipment recommended by Rocklyn Assets Corp., the property office for the

 Diocese. Rocklyn Assets Corp. prepared a comprehensive instructional video for those parishes

 that chose to sanitize their churches without outside assistance, in order to demonstrate the

 proper techniques for sanitizing large spaces.

        37.      Additionally, prior to reopening, all parishes were advised to report any instances

 of COVID-19 directly to Bishop Chappetto. This instruction complemented a system that had

 been in place since March, whereby priests were encouraged to raise any COVID-related

 questions or concerns directly with Bishop Chappetto.

        38.      Since reopening in early July, each church within the Diocese has had to adhere to

 strict protocols regarding church practices and services. Iterative rounds of written protocols and

 a PowerPoint deck provided to parishes before and after reopening outlined these procedures in

 detail. Among other requirements, churches within the Dioceses must:

             Ensure that parishioners wear a mask at all times, except for a brief moment when
              they receive a socially distanced Holy Communion;

             Block off every other pew so congregants cannot sit immediately in front of or behind
              one another;

             Mark off seats with tape six feet apart within each open pew to ensure appropriate
              social distancing;

             Provide hand sanitizer stations throughout the church;

             Remove all hymnals, missalettes, and other worship aids from pews;

             Only open for abridged hours both on weekdays and for weekend masses;




                                                  14
Case 1:20-cv-04844-NGG-CLP Document 1 Filed 10/08/20 Page 15 of 22 PageID #: 15




             Keep multiple doors open for various points of entry and exit, and direct traffic in and
              out of the church, to ensure that worshipers enter and exit in a socially distant
              manner; and

             Retain additional ushers and security guards to enforce compliance with all of the
              required procedures and protocols.

        39.      The Diocese has also continued to abide by the changes to fundamental church

 practices instituted at the outset of the pandemic. Most notably, the Diocese has retained the

 changes to the giving and receiving of the sacrament of Holy Communion, requiring that

 Communion be taken by hand and dispensing with the distribution of wine.

        40.      These preventative measures have proven immensely successful. In the three

 months since Catholic churches in Brooklyn and Queens have reopened, there have not been any

 reported outbreaks of COVID-19. As a result, in recent weeks, the Diocese had finally begun

 work on plans to safely increase the capacity of its churches to 33%, as would have been

 permitted under the then-applicable government regulations.

 IV.    The State Implements New, Overbroad, And Unduly Burdensome Restrictions
        Directed At Houses of Worship And Applicable to Catholic Churches In Brooklyn
        And Queens.

        41.      On October 6, in response to upticks of COVID-19 cases localized in certain non-

 Catholic communities in New York, including in certain Brooklyn and Queens neighborhoods,

 Governor Cuomo announced a “New Cluster Action Initiative” (the “Initiative”). Governor

 Cuomo announced his Initiative by press release instead of by Executive Order, thereby

 depriving the public an opportunity to review and comment on the Initiative prior to its

 implementation.

        42.      The Initiative identifies certain purported at-risk areas, by zip code, and divides

 those areas into “red,” “orange,” and “yellow” zones, with red zones representing the highest




                                                   15
Case 1:20-cv-04844-NGG-CLP Document 1 Filed 10/08/20 Page 16 of 22 PageID #: 16




 density of new COVID-19 cases, orange zones representing a warning area, and yellow zones

 representing a precautionary area.

        43.     As is relevant here, the Initiative targets certain areas in Brooklyn that are divided

 into red, orange, and yellow zones, and certain areas in Queens, each also divided into the three

 zones. The Diocese operates numerous churches and parishes falling within these purportedly

 at-risk areas, including 13 churches and parishes falling within the severely restricted red zones

 and 11 falling within the orange zones.

        44.     The Initiative drastically inhibits the operation of, and in fact effectively shutters,

 all Catholic churches in red and orange zones, requiring that they operate with a 10-person

 maximum in red zones, or 25-person maximum in orange zones. While the Initiative also

 provides for a 25% capacity limit in red zones and a 33% capacity limit in orange zones, these

 percentage caps are illusory, as the Initiative limits operations to the lesser of the fixed 10- or 25-

 person limits or the percentage capacity limits.

        45.     The restrictions do not account for, or make any distinction based on, the size of a

 church. Take, for example, a church which typically houses 1,000 parishioners, safely operating

 at a 25% capacity as a countermeasure to COVID-19. The Governor’s Initiative requires that

 church to reduce its already COVID-19-reduced capacity from 250 parishioners to 10 (if located

 within a red zone) or 25 (if located within an orange zone).

        46.     All of the Diocese’s 13 churches in the red zone, and all but one of the Diocese’s

 11 churches in the orange zone can accommodate 500 or more people, with the remaining church

 seating 200. Indeed, 12 of these churches—including four in the red zone—can accommodate

 750 or more people, and two churches in the orange zone seat over 1,000. The Initiative thus




                                                    16
Case 1:20-cv-04844-NGG-CLP Document 1 Filed 10/08/20 Page 17 of 22 PageID #: 17




 forces even the very smallest of these churches, operating safely at 25% capacity, to cut its

 occupancy by 80% (from 50 parishioners to 10, if within the red zone).

           47.   The Initiative also entirely shutters any schools falling within red or orange zones,

 including those Catholic schools operated by the Diocese, thereby depriving students of an in-

 person Catholic education, despite no evidence of COVID-19 outbreaks at those facilities.

           48.   And while the Initiative shutters non-essential businesses located in red zones and

 restricts dining to takeout only, all “essential” businesses—a broad category that includes

 everything from grocery stores to banks to pet shops—remain open without capacity limitations.

 In orange zones, commercial businesses remain largely unaffected, with almost all essential and

 non-essential businesses remaining open without capacity limitations of any kind. In the orange

 zones, only high risk, non-essential businesses, like gyms, are subject to closure, and restaurants

 are limited to outdoor dining with a four-person maximum per table (but no overarching capacity

 limit).

           49.   During a press conference announcing the Initiative, Governor Cuomo recognized

 that his order will disproportionately impact houses of worship, noting, “Obviously these rules,

 the new rules are most impactful on houses of worship.” The Governor further claimed that

 “[t]his virus is not coming from non-essential businesses,” but rather “[t]his is about mass

 gatherings” and “one of the prime places of mass gatherings are houses of worship.”

           50.   In the course of explaining his action on this “sensitive topic,” Governor Cuomo

 referenced his “love for the Orthodox [Jewish] community” and how, in his view, “[t]he Torah

 speaks about how certain religious obligations can be excused if you are going to save a life.” It

 appears the Governor may have been responding to certain press reports documenting COVID-




                                                  17
Case 1:20-cv-04844-NGG-CLP Document 1 Filed 10/08/20 Page 18 of 22 PageID #: 18




 19 outbreaks within the Orthodox Jewish community.1 The Governor also claimed that “we’ve

 seen one church infect people,” an apparent reference to a headline from a press clipping that

 simultaneously appeared on the screen at the press conference. This article, however, was a

 report on an outbreak at an upstate Slavic Pentecostal Church at which masks were treated as

 optional and video evidence suggested that almost everyone was unmasked.

        51.     Despite his focus on COVID-19 outbreaks in certain geographically concentrated,

 socially insular religious communities located within the targeted areas (and his vague allusion to

 an outbreak at an upstate facility with insufficient COVID-19 protocols), the Governor has made

 no attempt to ameliorate the disproportionate hardship the Initiative will effect on other

 communities, like the Diocese’s faith community, that have successfully implemented COVID-

 19 countermeasures and that have experienced no COVID-19 outbreaks to date.

 V.     The New Restrictions Effectively Shutter The Diocese, Despite Its Proven Success At
        Combating The Pandemic.

        52.     Since reopening, churches across the Diocese have seen a steady increase in the

 number of people seeking to attend mass or visit a church to pray. Indeed, certain parishes have

 had to rely on overflow rooms for parishioners (which the Diocese subjects to the same capacity

 limitations) to ensure that the 25% capacity limit could be honored, while still providing a space

 for congregants to worship in person. This return to in-person worship has been a lifeline to

 many in the religious community, and heartening for those in church leadership who were pained

 by the months of (admittedly necessary) closure during the peak of the pandemic. Effectively

 closing the doors of the church again now would be devastating to the community, and would



 1
  See, e.g., Gina Bellafante, “When Covid Flared Again in Orthodox Jewish New York,” N.Y.
 Times (Oct. 5, 2020); Kristina Sgueglia & Melanie Schuman, “New York sees startling uptick in
 Covid-19 cases in Orthodox Jewish neighborhoods,” CNN (Sept. 30, 2020).


                                                 18
Case 1:20-cv-04844-NGG-CLP Document 1 Filed 10/08/20 Page 19 of 22 PageID #: 19




 grossly infringe on the First Amendment rights of Catholics in the affected areas of Brooklyn

 and Queens.

         53.     Assembly in the church is at the core of Catholic faith. By gathering in person,

 Catholics show support for each other and their fellow congregants. Additionally, the sacrament

 of Holy Communion, a central component of the spiritual lives of Catholics, may only be

 received in person. As emphasized by Bishop Chappetto, the Order’s effective prohibition on in-

 person assembly and worship would be “devastating and spiritually harmful.”

         54.     The Order would also infringe upon other critical religious ceremonies, such as

 baptisms, weddings, and funerals. In-person assembly for these and similar services is essential

 to the Catholic community. By causing the cancellation or severe curtailment of such services,

 the Order would impose irreparable harm on the Diocese of Brooklyn and those it serves.

         55.     Nor is it any relief to the Diocese and those it serves that the Order allows for

 gatherings of 10 or 25 people in the red and orange zones, respectively. As emphasized above,

 such caps—when considered against the number of people that would otherwise be (safely)

 served by the affected churches, even after honoring a 25% capacity limit—would eviscerate the

 congregation, including because it would render it effectively impossible to conduct public mass.

 And these caps would require priests to perform the impossible task of choosing a small minority

 of parishioners to participate in worship in person, while leaving the remaining would-be

 worshipers out on the street. In addition, the opportunity to conduct lifecycle events such as

 weddings, funerals, and baptisms inside the church among a broad (but controlled) compliment

 of family, friends, and clergy is spiritually significant.




                                                    19
Case 1:20-cv-04844-NGG-CLP Document 1 Filed 10/08/20 Page 20 of 22 PageID #: 20




                                     CLAIM FOR RELIEF
                       Free Exercise – First Amendment; 42 U.S.C. § 1983

         56.     Plaintiff repeats and realleges the allegations set forth above as though fully set

 forth herein.

         57.     The First Amendment’s Free Exercise Clause provides that “Congress shall make

 no law respecting an establishment of religion, or prohibiting the free exercise thereof.” U.S.

 Const. amend I. Where, as here, a law targets religious practice for disparate treatment and is

 neither neutral nor generally applicable, that law is assessed under the Supreme Court’s strict

 scrutiny rubric.

         58.     The Governor, acting under color of State law, has deprived and will continue to

 deprive Plaintiff of its First Amendment rights.

         59.     Specifically, the Governor has instituted an Initiative that plainly and

 unconstitutionally targets religious practice for at least three reasons. First, its text limits

 “Houses of Worship” located in red zones to 25% capacity with a 10-person maximum and

 “Houses of Worship” in the orange zone to 33% capacity with a 25-person maximum. Similar

 restrictions do not apply to secular businesses like grocery stories and pet food shops. Second,

 the way the order operates in practice, including the numerous exceptions to the capacity

 limitations that apply to secular businesses, make clear that the order targets religious practice.

 Even in the most restrictive “Cluster” in the order—the red zone—where only “essential” secular

 businesses are permitted to remain open, the capacity limitations the Governor’s order imposes

 on Houses of Worship simply do not apply to non-religious institutions. Third, the Governor’s

 own words conceding that “the new rules[] are most impactful on houses of worship” make clear

 that his order targets religious practice for disparate treatment and is neither neutral nor generally

 applicable. The Initiative’s burdens on religious practice also are not slight: The Initiative will



                                                    20
Case 1:20-cv-04844-NGG-CLP Document 1 Filed 10/08/20 Page 21 of 22 PageID #: 21




 force the closure of numerous Churches and effectively forbid essential in-person religious

 practice—practice that the Church is able to undertake (and has undertaken) in a safe way.

 Because the Initiative specifically targets the practice of religion, strict scrutiny applies.

         60.     The Initiative’s red and orange zone caps of 10 and 25 people, respectively, do

 not survive strict scrutiny because those caps are not narrowly tailored to the government’s

 interest in promoting public health and safety, particularly as applied to the Diocese. Defendant

 can offer no evidence that COVID-19 infections have arisen at any Church in the Diocese but

 rather has identified COVID-19 infections that he claims arose from the practices of entirely

 distinct religious communities—including one as far away as Rochester. To the extent the

 Governor is concerned with COVID-related compliance issues in those other communities, there

 is clearly a less restrictive means of combatting that issue: Enforce the existing rules in those

 communities. The Initiative also fails to take into account the significant investments of time,

 money, and effort the Church has undertaken to ensure its worship is fully consistent with and

 even exceeds the State’s public safety standards, including its altering of fundamental Catholic

 practices to ensure the safety of parishioners and the community at large. The capacity caps in

 particular also ignore the distinction between sizes of houses of worship—a particular problem

 as applied to churches in the Diocese, all but two of which seat more than 500 people and some

 more than 1,000. Finally, the Initiative is clearly untailored as applied to the Diocese given the

 starkly different consequences the order imposes on secular business, allowing, for instance,

 hundreds of people to shop at a grocery store but limiting worship in a 1,200 seat church to a

 mere 10 parishioners (nine including clergy).

                                       PRAYER FOR RELIEF

         WHEREFORE, Plaintiff prays for relief and judgment against Defendants as follows:




                                                   21
Case 1:20-cv-04844-NGG-CLP Document 1 Filed 10/08/20 Page 22 of 22 PageID #: 22




         A.      A declaration that application of the Initiative’s 10- and 25-person maximum

                 attendance restrictions to Plaintiff and its member Roman Catholic

                 parishes/churches in the designated “red” and “orange” zones, respectively,

                 violates the First Amendment;

         B.      A temporary restraining order and preliminary and permanent injunctions

                 enjoining Governor Cuomo from enforcing the 10- and 25-person maximum

                 attendance restrictions in designated “red” and “orange” zones, respectively, as

                 applied to Plaintiff and its member Roman Catholic churches in those zones;

         C.      An award of fees, costs, expenses, and disbursements, including attorneys’ fees

                 and costs to which Plaintiffs are entitled pursuant to 42 U.S.C. § 1988; and

         D.      Such other and further relief as the Court may deem just and proper.

                                    DEMAND FOR JURY TRIAL

         Pursuant to Federal Rule of Civil Procedure 38, Plaintiff demands a trial by jury in this

 action of all issues so triable.


 Dated: New York, New York
        October 8, 2020
                                               GIBSON, DUNN & CRUTCHER LLP

                                               By:     Randy M. Mastro
                                                       Randy M. Mastro
                                                       Akiva Shapiro
                                                       William J. Moccia
                                                       Lee R. Crain

                                                       200 Park Avenue
                                                       New York, New York 10166
                                                       Tel.: (212) 351-4000
                                                       Fax: (212) 351-4035
                                                       RMastro@gibsondunn.com
                                                       AShapiro@gibsondunn.com

                                                       Attorneys for Plaintiff


                                                  22
